      Case 6:18-cv-01228-LEK-ML Document 130-2 Filed 04/15/21 Page 1 of 20




                     UNITED STATES DISTRICT COURT
         NORTHERN DISTRICT OF NEW YORK MAIN OFFICE (SYRACUSE)


 RACHEL COLANGELO and                           CIVIL ACTION NO.: 6:18-cv-01228-LEK-ML
 KATHLEEN PARADOWSKI,
 individually and on behalf of a class of
 similarly situated individuals,
                                                DEFENDANTS CHAMPION PETFOODS
        Plaintiffs,                             USA INC. AND CHAMPION PETFOODS
                                                LP’S L.R. 7.1(A)(3) STATEMENT OF
 v.                                             UNDISPUTED MATERIAL FACTS

 CHAMPION PETFOODS USA INC.
 and CHAMPION PETFOODS LP,

        Defendants.


       Pursuant to Local Rule 7.1(a)(3), Defendants Champion Petfoods USA Inc. and Champion

Petfoods LP (collectively, “Champion”), respectfully set forth the following material facts about

which they contend there exists no genuine issue of fact:

Background of Champion Petfoods:

       1.      In approximately 1979, Champion’s founder, Reinhard Muhlenfeld began

producing dog food in a feed mill, and in approximately 1985 launched the ACANA brand, which

was similar to traditional dry kibble pet food. Declaration of Chinedu Ogbonna, (“Ogbonna Dec.”)

attached to Declaration of David A. Coulson as “Exhibit 1,” at ¶ 7.

       2.      In approximately 2005, Champion developed its ORIJEN brand, which is based on

a Biologically Appropriate nutritional philosophy, which unlike dog foods that rely on basic grains

and/or other fillers and many synthetic nutritional supplements, uses animal-based proteins to

attempt to mirror how wolves or wilds dogs would get nutrition in nature (albeit within the

limitations of dry kibble form). Id.; Deposition of Peter Muhlenfeld dated December 4, 2018

(“Muhlenfeld Dep.”), attached to Declaration of David A. Coulson as “Exhibit 2,” at 122:16-22;


                                                1
        Case 6:18-cv-01228-LEK-ML Document 130-2 Filed 04/15/21 Page 2 of 20




136:17-147:19; see Declaration of Jeff Johnston, attached to the Declaration of David A. Coulson

as “Exhibit 3,” at ¶ 11.

          3.     Subsequently, ACANA adopted this nutritional philosophy and modified its

formulas accordingly. Muhlenfeld Dep. at 136:17-23; Ogbonna Dec. at ¶ 7.

          4.     Champion sells a wide variety of dog food diets (i.e., formulations) under its brand

names ORIJEN and ACANA. Second Amended Complaint (“SAC”) ¶ 20; Ogbonna Dec. at ¶ 8.

          5.     In the United States, the ACANA brand is a family comprised of three sub-brands:

Heritage, Regionals, and Singles. Ogbonna Dec. at ¶ 8.

          6.     Beginning in approximately 1990, Champion manufactured all of its dog food out

of its NorthStar kitchen, in Morinville, Alberta, Canada. Declaration of Christopher Milam,

(“Milam Dec.”), attached to the Declaration of David A. Coulson as “Exhibit 4,” at ¶ 8.

          7.     In approximately January 2016, Champion opened its new DogStar kitchen in

Kentucky and throughout 2016 transitioned the manufacturing of nearly all of its dog food sold in

the United States (except for Alaska) to come exclusively from its new DogStar kitchen, with the

exception of the diet ORIJEN Tundra. Milam Dec. at ¶ 9.

Plaintiff’s Dogs and Her Purchases of Champion Dog Food:

          8.     Plaintiff’s first purchase of Champion dog food was in 2014 when she purchased

ORIJEN Puppy Large Breed, manufactured at Champion’s NorthStar kitchen. 1 Deposition of

Plaintiff Kathleen Paradowski (“Paradowski Dep.”), dated October 28, 2020, attached to the

Declaration of David A. Coulson as “Exhibit 5,” at 45:1-4; 49:25-50:17; Id. Ex. 3; see generally

Milam Dec. at ¶¶ 8-10.




1
    Plaintiff dropped her claims based on her purchases of this diet. ECF No. 115.
                                                  2
     Case 6:18-cv-01228-LEK-ML Document 130-2 Filed 04/15/21 Page 3 of 20




       9.      When her dogs outgrew the puppy food, the next diet she purchased was ORIJEN

Regional Red, also out of NorthStar, and later out of DogStar. 2 Paradowski Dep. 45:1-4; 57:20-

22; Id. Ex. 3; see generally Milam Dec. at ¶¶ 8-10.

       10.     Plaintiff also purchased DogStar ACANA Singles Pork & Squash, 3 and ACANA

Heritage Free-Run Poultry and ACANA Regionals Meadowlands, which are poultry-based diets,

in mid-2016. Paradowski Dep. 53:4-9; 53:24-54:4; 55:13-16; Id. Ex. 3.

       11.     Plaintiff stopped purchasing Champion dog food altogether in early 2018.

Paradowski Dep. 59:10-16; 62:16-23; 67:22-68:5.

       12.     Plaintiff’s two dogs consumed Champion diets for approximately four years, and

are healthy other than having allergies. Defendants’ Expert Report of Robert H. Poppenga, DVM,

PhD, DABVT (“Poppenga Report”) served in this action, executed February 19, 2021, attached to

the Declaration of David A. Coulson as “Exhibit 6,” at 32.

“Biologically Appropriate” Statements on Champion’s Packaging Purchased by Plaintiff: 4

       13.     During all relevant times, the front of the packaging for the DogStar ACANA

Regionals Meadowland and Heritage Free-Run Poultry diets Plaintiff purchased stated the diet

was “Biologically Appropriate Dog Food.” Ogbonna Dec. at ¶ 12, Ex. A (DogStar ACANA

Regionals Meadowland packaging image), Ex. B (DogStar ACANA Heritage Free-Run Poultry

packaging image).

       14.     The DogStar packaging of ACANA Meadowland and Free-Run Poultry dog food,

during the period of time that Plaintiff purchased these diets, both explain “Biologically




2
  Plaintiff dropped her claims based on her purchases of these diets. ECF No. 115.
3
  Plaintiff dropped her claims based on her purchases of this diet. ECF No. 115.
4
  Digital images of the dog food packaging at issue can be found in Exhibits A and B to the
Declaration of Chinedu Ogbonna, attached to the Declaration of David A. Coulson as “Exhibit 1.”
                                                3
     Case 6:18-cv-01228-LEK-ML Document 130-2 Filed 04/15/21 Page 4 of 20




Appropriate”: “Our foods mirror the richness, freshness and variety of meats for which dogs are

evolved to eat.” Ogbonna Dec. at Ex. A, B.




       15.     The DogStar ACANA Free-Run Poultry bag, during the period of time that Plaintiff

purchased these diets, states “your dog is a carnivore, designed by nature to thrive on whole game,

fowl or fish, and possessing a biological need for foods that are rich and varied in fresh whole

animal ingredients.” Ogbonna Dec. at Ex. B.




       16.     The DogStar ACANA Meadowland bag, during the period of time that Plaintiff

purchased these diets, states it includes “ingredients [that] mirror your dog’s evolutionary diet.”

Ogbonna Dec. at Ex. A.




       17.     The DogStar packaging of ACANA Meadowland and Free-Run Poultry dog food,

during the period of time that Plaintiff purchased these diets, both describe Biologically

Appropriate as “protein rich, carbohydrate limited.” Ogbonna Dec. at Ex. A, B.




                                                4
     Case 6:18-cv-01228-LEK-ML Document 130-2 Filed 04/15/21 Page 5 of 20




       18.     Plaintiff thought the phrase “Biologically Appropriate” meant “the ingredients that

are in the food are appropriate for a puppy … that it would be digestible and appropriate for a

puppy.” Paradowski Dep. 73:5-12.

“Fresh” Statements on Champion’s Packaging Purchased by Plaintiff:

       19.     Although the statements on Champion’s packaging vary by diet and other factors,

Champion’s diets purchased by Plaintiff indicated that they contained, and did in fact contain,

fresh ingredients, among other ingredients in other forms, such as raw, dried, dehydrated, freeze-

dried, or oils. Milam Dec. at ¶¶ 15-21.

       20.     The DogStar packaging of ACANA Free-Run Poultry dog food, during the period

of time that Plaintiff purchased these diets, describe the diet as “Free-Run Poultry Formula with

fresh cobb chicken, turkey, and nest-laid eggs.” Ogbonna Dec. at Ex. B.




       21.     The DogStar packaging of ACANA Meadowland and Free-Run Poultry dog food,

during the period of time that Plaintiff purchased these diets, both state they are “infused with

freeze-dried chicken liver.” Ogbonna Dec. at Ex. A, B.




       22.     Plaintiff testified that she understood that freeze-dried means “similar to

dehydrating” ingredients and agreed it was “correct” that “when something is freeze-dried the

freezing process[] is used to create that ingredient.” Paradowski Dep. 99:4-14.



                                                5
     Case 6:18-cv-01228-LEK-ML Document 130-2 Filed 04/15/21 Page 6 of 20




       23.       Plainitff also testified that she knew that a Champion diet would consist of dried

meats and freeze-dried ingredients. Paradowski Dep. 100:3-8.

       24.       The top left of the front of the DogStar packaging of ACANA Meadowland and

Free-Run Poultry dog food, during the period of time that Plaintiff purchased these diets, both state

it contains “unmatched regional ingredients FRESH OR RAW,” and the back of both packages

explain their ingredients are “delivered FRESH or RAW, so they’re bursting with goodness and

taste.” Ogbonna Dec. at Ex. A, B.




       25.       The back of a 25-pound bag of DogStar ACANA Meadowland during the period

of time Plaintiff purchased the food states “this 25 lb package of ACANA is made with 17 ½ lb

[of] premium animal ingredients. Half are FRESH or RAW and loaded with goodness, and half

are DRIED or OILS to provide a strong and natural source of animal proteins and fats.” Ogbonna

Dec. at Ex. A.




       26.       The back of a 13-pound bag of ACANA Free-Run Poultry states “this 13 lb package

of ACANA is made with over 7 ¾ lb [of] free-run poultry & egg ingredients. Half are FRESH or




                                                 6
     Case 6:18-cv-01228-LEK-ML Document 130-2 Filed 04/15/21 Page 7 of 20




RAW and loaded with goodness and taste, and half are DRIED or OILS to provide a strong and

natural source of animal proteins and fats.” Ogbonna Dec. at Ex. B.




       27.     Plaintiff testified that she looked at the bag before she purchased it and understood

that ACANA Meadowlands included dried ingredients and oils in the food before she purchased

it. Paradowski Dep. 116:1-12 (“A. Yes. I looked at the bag before I purchased it. . . . Q. And so,

when you were purchasing this product you knew that it included dried ingredients and oils;

correct? . . . A. Correct. Yes.”).

       28.     The ACANA Meadowland and Free-Run Poultry diets Plaintiff purchased did

contain poultry, eggs, fruits and vegetable ingredients that were delivered fresh to DogStar kitchen

and added fresh, and in other forms, into the formulas. Milam Dec. at ¶¶ 15-21.

       29.     The Association of American Feed Control Officials (“AAFCO”) provides a forum

for state regulatory officials to come together and create model guidelines to ensure that the

regulation of animal feeds is as uniform as possible from state to state. Ogbonna Dec. at ¶ 18.

       30.     AAFCO defines “raw” as “food in its natural or crude state not having been

subjected to heat in the course of preparation of food,” which includes ingredients that are or were

frozen before being used in production. Ogbonna Dec. at ¶ 21, id. Ex. C.



                                                 7
     Case 6:18-cv-01228-LEK-ML Document 130-2 Filed 04/15/21 Page 8 of 20




       31.     The “raw” ingredients Champion used were “fresh frozen,” meaning the

ingredients are frozen at the peak of freshness to preserve nutrients. Milam Dec. at ¶ 14.

       32.     Champion’s DogStar ACANA Regionals Meadowland and Heritage Free-Run

Poultry packaging do not state that 100%, each, or all ingredients are fresh, that its ingredients are

“never frozen,” or that its dog food contains no frozen ingredients. Ogbonna Dec. at ¶ 13, Ex. A,

B.

“Regional” Statements on Champion’s Packaging Purchased by Plaintiff:

       33.     Although the statements on Champion’s packaging vary by diet and other factors,

Champion’s diets purchased by Plaintiff indicated that they contained, and in fact did contain,

“regional” ingredients. Milam Dec. at ¶¶ 22-28; Ogbonna Ex. A, B.

       34.     The back of the DogStar ACANA Meadowland and Free-Run Poultry packages,

during the period of time that Plaintiff purchased the diet, both state: “FRESH REGIONAL

INGREDIENTS,” “We focus on fresh ingredients from our region that are ranched, farmed or

fished by people we know and trust.” Ogbonna Dec. at Ex. A, B.




                                                  8
     Case 6:18-cv-01228-LEK-ML Document 130-2 Filed 04/15/21 Page 9 of 20




       35.     The DogStar packaging of ACANA Heritage Free-Run Poultry and Regionals

Meadowlands, during the period of time Plaintiff purchased the diets, state that America’s “fertile

farmlands” and “fertile farms and meadows,” respectively, are Champion’s “source of inspiration

and fresh regional ingredients.” Ogbonna Dec. at Ex. A, B.




       36.     Each DogStar ACANA bag, during the period of time Plaintiff purchased the food,

also states the city or county, and state where some key ingredients were sourced on the front of

the packaging. Ogbonna Dec. at ¶ 14.

       37.     The ACANA Regionals Meadowland package, during the period of time that

Plaintiff purchased the diet, accurately states that these ingredients were sourced at the following

locations: “Free-Run Chicken: Mayfield, Kentucky; Free-Run Turkey: Mercer County, Ohio;

Freshwater Catfish: Paducah, Kentucky; Rainbow Trout: Soda Springs, Idaho.” Ogbonna Dec. at

Ex. A; Milam Dec. at ¶¶ 22, 24-27.




                                                 9
    Case 6:18-cv-01228-LEK-ML Document 130-2 Filed 04/15/21 Page 10 of 20




       38.     The ACANA Heritage Free-Run Poultry package, during the period of time that

Plaintiff purchased the diet, accurately states that these ingredients were sourced at the following

locations: “free-run chicken: Mayfield, Kentucky; free-run turkey: Mercer County, Ohio; eggs:

Paducah, Kentucky; vegetables and fruits: Louisville, Kentucky.” Ogbonna Dec. at Ex. B.; Milam

Dec. at ¶¶ 23-27.




       39.     Plaintiff understood when she read the ingredient, Atlantic mackerel, on the

DogStar Regional Red package, that it was sourced from the Atlantic Ocean, which she considered

to be outside of the region of Kentucky. Paradowski Dep. at 103:11-104:21.

       40.     As required by AAFCO regulations, the back of every Champion package has an

ingredient panel that lists all ingredients in order of weight.




                                                  10
    Case 6:18-cv-01228-LEK-ML Document 130-2 Filed 04/15/21 Page 11 of 20




       Obgonna Dec. Ex. A (ACANA Regionals Meadowland).




       Id. Ex. B (ACANA Heritage Free-Run Poultry).

       41.     Plaintiff testified she read the ingredient panel prior to purchasing the packages of

Champion dog food. Paradowski Dep. 80:21-23, 83:1-3, 99:16-19.

       42.     Champion’s DogStar ACANA Regionals Meadowland and Heritage Free-Run

Poultry packaging do not state that 100%, each, every or all ingredients are exclusively regional

or local. Nor does Champion limit the word “regional” to a certain distance or location. Ogbonna

Dec. at ¶ 15, Ex. A, B.

Other Statements on Champion’s Packaging Purchased by Plaintiff:

       43.     The statements, “Provid[e] a concentrated source of virtually every nutrient your

dog needs to thrive, naturally, without long lists of synthetic supplements – only zinc is added,”

and “Nourish as Nature Intended” appeared on DogStar ORIJEN packages in approximately 2016-



                                                11
    Case 6:18-cv-01228-LEK-ML Document 130-2 Filed 04/15/21 Page 12 of 20




2017. Ogbonna Dec. at ¶¶ 24-25.

        44.      The statement “guaranteed to keep your dog healthy, happy, and strong” 5 appears

on the back of the DogStar ACANA Meadowland and Free-Run Poultry packages purchased by

Plaintiff. Ogbonna Dec. at ¶ 26; Ex. A, B.

        45.      Plaintiff testified that Champion dog food kept her dogs happy and strong.

Paradowski Dep. 91:18-23 (Q. Well, when your dogs ate the food, [were] they happy? A. I’m

pretty sure dogs are happy when they eat any food, so yes. Q. And were your dogs strong? A. I

guess, sure.).

        46.      The statement, “delivering nutrients naturally” appeared on the back of the DogStar

ACANA packages purchased by Plaintiff in the context of this paragraph: “Mirroring nature,

ACANA WholePrey™ foods feature a nourishing balance of poultry, organs and cartilage — all

of which reflect the whole prey animal, DELIVERING NUTRIENTS NATURALLY. That’s why

you won’t find long lists of synthetic additives in ACANA foods.”




Ogbonna Dec. ¶ 27; Ex. A, B.

        47.      The front of the 2016-2017 DogStar ACANA Meadowland and Free-Run Poultry

packages state that zinc proteinate is the “one and only supplement” added to the formulas.

Johnston Dec. ¶ 8; Ogbonna Dec. at Ex. A, B.




5
 Following a meet and confer with Plaintiff’s counsel on April 6, 2021, Plaintiff agreed to drop
her claims based on this statement.
                                                 12
    Case 6:18-cv-01228-LEK-ML Document 130-2 Filed 04/15/21 Page 13 of 20




       48.     Unlike other pet food companies that may have a long list of synthetic ingredients

in their formulas, the only synthetic ingredient Champion used in the 2016-2017 DogStar ACANA

Meadowland and Free-Run Poultry formulas was zinc proteinate, as disclosed on the front of the

packaging and listed in the ingredient panel. Johnston Dec. ¶ 11; Ogbonna Dec. at Ex. A, B.

       49.     Plaintiff responded “No” when asked “did ACANA foods have a long list of

synthetic additives?” Paradowski Dep. 121:20-122:1.

       50.     The nutrients provided to dogs from the consumption of Champion’s ACANA

Meadowland and Free-Run Poultry dog food come from natural ingredients rather than synthetic

ingredients (other than zinc proteinate). Johnston Dec. at ¶¶ 9-10.

       51.     Champion’s DogStar ACANA Regionals Meadowland and Heritage Free-Run

Poultry packaging do not state that all or 100% of the ingredients Champion uses are “natural,” or

“all-natural.” Ogbonna Dec. ¶ 16; Ex. A, B.

       52.     The image in the Paragraph 10 of the First Amended Complaint [ECF No. 54] is

from a brochure that was only circulated to distributors and retailers and was generally not

circulated to the public at-large. Ogbonna Dec. ¶ 28.

       53.     Plaintiff testified that she did not read and did not rely on any Champion brochures.

Paradowski Dep. 33:5-8.

       54.     The “excluding…anything else nature didn’t intend your dog to eat” language from

the brochure seen in Paragraph 10 of the First Amended Complaint does not appear on any

packages of the diets Plaintiff purchased. Ogbonna Dec. ¶ 29; Ex. A, B.

       55.     Plaintiff also testified that she did not contact Champion prior to filing this lawsuit.

Paradowski Dep. 129:18-20.




                                                 13
       Case 6:18-cv-01228-LEK-ML Document 130-2 Filed 04/15/21 Page 14 of 20




The Levels of Heavy Metals in Champion Dog Food are Not Unsafe:

           56.   Nearly all foods, whether for humans or pets, contain some levels of heavy metals,

such as arsenic, cadmium, lead, and mercury. Poppenga Report at 7, 14-19, 27.

           57.   Arsenic, cadmium, lead, and mercury are naturally occurring elements that are

ubiquitous in the environment and commonly found in dog foods. Poppenga Report at 4-6, 32-33

(Conclusion A).

           58.   The trace levels of arsenic, cadmium, lead, and mercury in Champion’s dog food

are naturally occurring within the ingredients used to make Champion’s food. Poppenga Report at

4-6.

           59.   Champion does not add heavy metals as ingredients into its foods. Johnston Dec.

at ¶ 12.

           60.   Several plaintiffs in related cases testified that they knew the Champion dog food

they purchased would have heavy metals. See Deposition of Cammeo Renfro, attached to the

Declaration of David A. Coulson as “Exhibit 7,” at 35:7-37:2 (understanding fish has mercury,

rice has arsenic, and stating “[t]here are naturally occurring heavy metals in food, and I completely

understand that.”); Deposition of Scott Wertkin, attached to the Declaration of David A. Coulson

as “Exhibit 8,” at 65:18-22 (Q: “Are you aware that heavy metals are naturally occurring?” A: I

am. Q: Are you aware there is mercury in fish? A. I am.”); Deposition of Barb McGraw, attached

to the Declaration of David A. Coulson as “Exhibit 9,” at 73:25-74:11 (testifying it is “common

knowledge” that fish have mercury and “that there are pollutants in fish”); Deposition of Jennifer

Song, attached to the Declaration of David A. Coulson as “Exhibit 10,” at 89:4-22 (aware that

“tuna has levels of mercury” and “salmon contain some levels of arsenic and mercury”).




                                                 14
    Case 6:18-cv-01228-LEK-ML Document 130-2 Filed 04/15/21 Page 15 of 20




       61.    In 2005, the National Research Council (“NRC”) published a study in the Mineral

Tolerance Animals, 2nd Revised Edition, 2005, that provided maximum tolerable limits (“MTLs”)

for arsenic, cadmium, lead, and mercury in dog foods. Poppenga Report at 20-21.

       62.    In 2011, the FDA conducted its own review as to the levels of heavy metals in pet

food, entitled the Target Animal Safety Review, and by way of this report, approved of and uses

the following NRC MTLs to help guide regulatory decisions: (1) Arsenic 12,500 μg/kg (12.5

mg/kg); (2) Cadmium 10,000 μg/kg (10 mg/kg); (3) Lead 10,000 μg/kg (10 mg/kg); and (4)

Mercury 267 μg/kg (.27 mg/kg). Poppenga Report at 21-22.

       63.    In 2002, the European Union (“EU”) had enacted regulations for the safe upper

limits of arsenic (10 mg/kg), cadmium (2 mg/kg), mercury (.3 mg/kg), and lead (5 mg/kg) in pet

foods. Poppenga Report at 22-23.

       64.    The levels of heavy metals in Champion’s dog food are well below the MTLs set

by the NRC/FDA and the EU safety standards for heavy metals in pet food. Poppenga Report at

7, 12, 23-27, 33 (Conclusion E).

       65.    Eurofins’ testing at the request of Champion during the ordinary course of its

business establishes that the levels of heavy metals in Champion’s dog food are well below the

MTLs set by the NRC/FDA and the EU safety standards for heavy metals in pet food. Poppenga

Report at 26-27.

       66.    Testing performed for Plaintiff by Iowa State University Veterinary Diagnostic Lab

and Ellipse Analytics establish that the levels of heavy metals in Champion’s dog food are well

below the MTLs set by the NRC/FDA and the EU safety standards for heavy metals in pet food.

Poppenga Report at 23, 26.




                                              15
    Case 6:18-cv-01228-LEK-ML Document 130-2 Filed 04/15/21 Page 16 of 20




       67.    When comparing the highest-reported level of arsenic, cadmium, lead, and mercury

cited in the SAC for each of the diets purchased by the Plaintiff (NorthStar ORIJEN Regional Red:

1066.50 ug/kg of arsenic (8.53% of MTL); DogStar ORIJEN Regional Red: 123.10 ug/kg of

cadmium (1.23% of MTL); NorthStar ORIJEN Regional Red: 21.70 ug/kg of mercury (8.13% of

MTL); ORIJEN Puppy: 490.80 ug/kg of lead (4.91% of MTL)), these levels are a fraction of any

known MTL for heavy metals in dog food. SAC ¶ 7; Poppenga Report at 26.

       68.    The highest-reported levels of arsenic, cadmium, lead, and mercury in Champion

diets cited in the SAC, and the levels of arsenic, cadmium, lead, and mercury in ACANA

Meadowland and Free-Run Poultry cited in the SAC, are well below the EU standards. SAC ¶ 7;

Poppenga Report at 26.

       69.    Ellipse Analytics tested hundreds of dog foods and found the presence of heavy

metals in almost all of them. Deposition of Sean Callan dated May 9, 2019 (“Callan Dep. Vol. 1”),

attached to the Declaration of David A. Coulson as “Exhibit 11,” at 53:12-16; 54:16-55:3.

       70.    At Champion’s request, Eurofins tested 65 samples of competitor dog foods

(including a sample of a diet Plaintiff purchased after discontinuing to purchase Champion dog

food) for arsenic, cadmium, lead, and mercury, and found each sample had metals present at safe

levels. Poppenga Report at 13-19.

       71.    The levels of naturally occurring heavy metals in ACANA and ORIJEN dog food

diets do not present a health risk to dogs. Poppenga Report at 33 (Conclusion D).

       72.    Plaintiff’s expert Dr. Gary Pusillo did not identify any known safety standard or

guidelines applicable to canines or to dog food that Champion’s dog food exceeds. Deposition of




                                               16
    Case 6:18-cv-01228-LEK-ML Document 130-2 Filed 04/15/21 Page 17 of 20




Dr. Gary Pusillo dated April 26, 2019 6 (“Pusillo Dep. Vol. 1”), attached to the Declaration of

David A. Coulson as “Exhibit 12,” at 11:21-12:22; 13:21-14:12; 31:4-8; Deposition of Dr. Gary

Pusillo dated May 31, 2019 (“Pusillo Dep. Vol. 2”), attached to the Declaration of David A.

Coulson as “Exhibit 13,” at 86:8-17; 93:5-18; 94:4-12.

       73.     Plaintiff’s expert Dr. Pusillo is not a pet food safety expert or a toxicologist. Pusillo

Dep. Vol. 1 36:23-37:5; 130:6-14; 143:22-24; Pusillo Dep. Vol. 2 67:21-23.

The Levels of BPA Found in Champion’s Dog Food Would Not Harm a Dog:

       74.     Bisphenol-A (BPA) is a chemical molecule that is produced for use primarily in the

production of polycarbonate plastics and epoxy resins. Poppenga Report at 27.

       75.     Polycarbonate plastics and epoxy resins frequently appear in water bottles, infant

bottles, CDs, medical devices, and lacquers to coat products such as food cans and bottle tops.

Poppenga Report at 27.

       76.     Humans and animals are most commonly exposed to BPA through their diet, as

BPA tends to leach into food and liquid. Poppenga Report at 27-28.

       77.     BPA is also prevalent in the environment, and many studies have measured levels

of BPA in our air, dust, and water. Poppenga Report at 27-28.

       78.     Given BPA’s ubiquitous presence in our environment, humans and animals are

exposed to BPA daily through a variety of pathways. Poppenga Report at 27-28.

       79.     Champion does not add BPA as an ingredient in its dog food, including ACANA

Meadowland and Free-Run Poultry. Johnston Dec. at ¶ 13.




6
 The Parties agreed to consolidate discovery among related cases and agreed that depositions of
the Parties’ fact and expert witnesses taken in other actions would be applicable to this action as
though it were taken in this action.
                                                  17
    Case 6:18-cv-01228-LEK-ML Document 130-2 Filed 04/15/21 Page 18 of 20




       80.     Champion’s DogStar ACANA Regionals Meadowland and Heritage Free-Run

Poultry packaging do not state that it is “BPA free,” or words to that effect. Ogbonna Dec. ¶ 17,

Ex. A, B.

       81.     Ellipse Analytics, which has been engaged by Plaintiff, utilized a 30 ppb Level of

Quantification (“LOQ”) testing criteria and found that a third of several hundred dog foods tested

had BPA in them. Callan Dep. Vol. 1 at 53:12-16; 54:10-15; 55:4-8.

       82.     Plaintiff’s expert Sean Callan testified that his laboratory would have found more

dog foods with BPA in it if he used a more sensitive test. Callan Dep. Vol. 1 at 59:11-16.

       83.     Another laboratory utilized by Plaintiff to test for BPA, ExperTox, did not detect

any BPA in any of the 38 samples of Champion’s dog food it tested, which included two samples

each of ACANA Regionals Meadowland and ACANA Free-Run Poultry. Pusillo Dep. Vol. 1.

19:15-17; 21:11-18; 43:2-5; 124:9-13; Pusillo Dep. Vol. 2. 111:16-112:1; see Pusillo Expert

Report, titled “Test Results of Champion Petfoods USA, Inc. and Champion Petfoods LP for

Heavy Metals and Plasticizers,” dated April 1, 2019 (ECF No. 108-29) at 26.

       84.     Eurofins laboratory, which was engaged by Champion, tested the diets purchased

by the Plaintiff utilizing a 5 ppb LOQ for BPA, which would read as zero under Ellipses’s 30 ppb

LOQ. Poppenga Report at 29-30.

       85.     Eurofins’ BPA tested 24 samples of ORIJEN and ACANA dog food and reported

that 20 out of the 24 samples had non-detectable levels of BPA because the levels of BPA (if any)

were all below the 5 ppb LOQ. Poppenga Report at 29-30.

       86.     Eurofins’ BPA testing also showed that samples of ACANA Heritage Free-Run

Poultry and ACANA Regionals Meadowlands contained barely detectable levels of 5.30 and 5.90

ppb of BPA, respectively. Poppenga Report at 30.



                                               18
    Case 6:18-cv-01228-LEK-ML Document 130-2 Filed 04/15/21 Page 19 of 20




       87.    Champion tested samples of 10 competitor dog food brands for BPA and found that

4 out of 10 samples also had detectable levels of BPA. Poppenga Report at 30-31.

       88.    The levels of BPA, purportedly in Champion’s dog food according to the SAC,

would not cause an adverse effect in a dog. Poppenga Report at 33 (Conclusion G).

       89.    Both of Plaintiff’s experts, Dr. Pusillo and Sean Callan, did not opine on what levels

of BPA would be harmful to dogs. Pusillo Dep. Vol. 1. 26:12-16; 108:22-109:1; Pusillo Dep. Vol.

2. 112:5-13; Callan Dep. Vol. 1. 84:17-85:18.

       90.    Plaintiff’s expert, Dr. Pusillo, is not a BPA expert and gave no opinion on the source

of BPA (i.e. how it could have come to be present) in Champion’s dog food. Pusillo Dep. Vol. 1.

15:11-12; 15:14-16; 15:22-25; Pusillo Dep. Vol. 2 at 112:5-13.




Dated: April 15, 2021                                GREENBERG TRAURIG, LLP

                                                     By: /s/ David A. Coulson
                                                     David A. Coulson, Esq. (pro hac vice)
                                                     333 SE 2nd Avenue, Suite 4400
                                                     Miami, FL 33131
                                                     Telephone: 305-579-0754
                                                     Facsimile: 305-579-0500
                                                     Email: coulsond@gtlaw.com
                                                             kesslerj@gtlaw.com
                                                             galbor@gtlaw.com
                                                             bacae@gtlaw.com

                                                     Rick L. Shackelford, Esq. (pro hac vice)
                                                     1840 Century Park East, Suite 1900
                                                     Los Angeles, CA 90067
                                                     Telephone: 310-586-3878
                                                     Facsimile: 310-586-7800
                                                     Email: shackelfordr@gtlaw.com

                                                     Cynthia Neidl, Esq. (513737)
                                                     54 State Street
                                                     Albany, NY 12207

                                                19
Case 6:18-cv-01228-LEK-ML Document 130-2 Filed 04/15/21 Page 20 of 20




                                      Telephone: 518-689-1435
                                      Facsimile: 518-689-1499
                                      Email: neidlc@gtlaw.com

                                      Attorneys for Defendants Champion Petfoods
                                      USA Inc. and Champion Petfoods LP




                                 20
